DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention I in the reply filed on 9/16/22 is acknowledged.  The traversal is on the ground(s) that there is no undue search or examination burden.  This is not found persuasive because while the inventions may both be related to a firearm, the two structures do in fact require substantially more searching in order to determine the state of the prior art with respect to a bolt assembly and a separate gas assembly for a firearm. Also, the two inventions may be useable together; however, as they are currently claimed, the two inventions would be requiring the Examiner to search and examine two separate inventions.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the locked position being determined by a caliber of the round must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, the subject matter of the at least one locked position being determined by a caliber of a round is not described in the specification in a way to convey the invention to one of ordinary skill in the art. As best understood by the Examiner, the description, including the drawings, supports a length of the cartridge affecting the locking postion(s); however, there is no support in the specification to adequately describe how a caliber of the round can affect a locking position of the bolt. Absent additional structure or adapters, a firearm is not capable of chambering a second caliber of a round safely and therefore one of ordinary skill in the art would be unable to understand the invention as claimed by the applicant.
Claim 3 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a locking position of the bolt being affected by a length of a round, does not reasonably provide enablement for a locking position of a bolt being determined by a caliber of a round.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The specification and drawings appear to show and describe a round having at least two different lengths and the bolt locking at a specific location based on the length of the cartridge. Such a configuration and capability is known in the art; however, absent additional structure or disclosure, the locking position being affected by the caliber of the round is not known as capable in the art and the specification does not disclose enough to enable one of ordinary skill in the art to make the invention.
Any unspecified claim is rejected as being dependent on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-5, the claims are indefinite for at least some of the reasons articulated above with respect to claim 3. Furthermore, the claims are indefinite because claim 1 implies multiple positions of the bolt, which are later claimed to be due to caliber differences of a round and are disclosed in the specification as being determined by different calibers of rounds. Therefore, when read in view of the specification, the plurality of locking positions are intended to be dependent on the caliber of the rounds used. This renders the claim indefinite because it is not sufficiently clear, as written and supported by the specification, how the bolt locking positions are determined by the round to be chambered.  
In view of the indefinite issues the claims will be examined as best understood by the examiner. As best understood by the Examiner, the claim 3 will be treated as requiring a bolt which is capable of being locked in at least two locations. Additional adapters or structure will be treated as meeting the claim limitations because of the nature of the 112s above and the fact that a comprising claim is treated as open-ended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Into et al., hereafter Into, US Patent No. 3,771,415.
Given the 112 issues presented above, the claims are examined as best understood by the Examiner and are given the broadest reasonable interpretation. Because of the 112 issues, the claims may be interpreted more broadly than expected; however, with correction, the claims will become more defined and open to less broad interpretation.
Regarding claim 1, Into discloses a multi-position locking assembly (10) comprising: a bolt (36) configured to interface with a chamber (22) of a firearm (12); a bolt carrier (18a) configured to interface with the bolt; a spring (48) configured to provide a closing force on the bolt; a lock (broadly, yet reasonably, 24 is a lock for locking the bolt for example) configured to lock the bolt in a plurality of locking positions (battery and recoil positions are both disclosed and can be considered locking positions and utilize 24 broadly, yet reasonably); and a cam assembly configured to interface between the bolt carrier and the bolt (adapter lug disclosed but not numbered interfaces with 18a)
Regarding claim 2, Into further discloses the cam assembly is further configured to rotate the bolt through the bolt carrier when a round is inserted into the firearm (2:23-40)
Regarding claim 3, Into further discloses the at least one locked position is determined by a caliber of the round inserted into the firearm (2:23-40)
Regarding claim 4, Into further discloses the lock is further configured to interface with a lock receiver (26 for example).  
Regarding claim 5, Into further discloses the bolt further comprises a chamber stem (32) wherein the chamber stem is configured to fit inside the chamber of the firearm (figure 1)



Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis, US Patent Publication No. 2017/0074607.
Regarding claim 1, Lewis discloses a multi-position locking assembly (108) comprising: a bolt (140) configured to interface with a chamber of a firearm ([0032-0033] for example)`; a bolt carrier (130) configured to interface with the bolt; a spring configured to provide a closing force on the bolt (stock 110 like that shown in figure 1 is well known to contain a buffer which comprises a spring to bias the bolt carrier forward toward the breech); a lock (144 broadly yet reasonably is a lock which engages with the barrel extension) configured to lock the bolt in a plurality of locking positions (unlocked position 156 as in figure 2 and locked position 154 as in figure 3 are broadly, yet reasonably a plurality of locking positions because the structure of the assembly is such that each position is defined); and a cam assembly (134) configured to interface between the bolt carrier and the bolt (via slot 166)
Regarding claim 2, Lewis further discloses the cam assembly is further configured to rotate the bolt through the bolt carrier when a round is inserted into the firearm ([0032-0033] for example).  
Regarding claim 4, Lewis further discloses the lock is further configured to interface with a lock receiver (with barrel extension of barrel assembly as in [0032] for example in at least one position).  
Regarding claim 5, Lewis further discloses the bolt further comprises a chamber stem, wherein the chamber stem is configured to fit inside the chamber of the firearm (broadly, yet reasonably, the ejector pin shown in figure 14 is a chamber stem which extends into the chamber of the firearm).

In general, regarding the limitation of a plurality of positions, the limitations alone do not require discrete positions. There is no specific structure claimed which defines at least a first and second discrete position. The claims are sufficiently broad to the point where the limitations of “position” could be addressed and met by any position of the bolt as it rotates into or out of position. Therefore, there could be any number of “locking positions” of the bolt as it is rotated by the cam structure into a final locked position. For example, a locking position could be defined as when the bolt is fully forward and the locking lugs have yet begun to rotate. A second position could be halfway between the unrotated position and fully rotated position and be considered a “locking position” because the bolt is in the locking process and in a position. Finally, a fully rotated bolt would be another locked position. Although this rationale has not been applied to the claims above, the applicant is urged to consider the potential position of the Examiner in interpreting the broad claim language in any amendments or arguments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641